DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 19 August 2022.
Claims 1 has been amended.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “[t]he claims are simply not directed to a commercial interaction”.   Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose masking an identification name with a number (MPAN and AgencyPAN).  The claims disclose receiving a request for verification that includes a number (MPAN).  The system looks up in a table to match the identification of the user (MPAN) to a verifying party.  Thereafter, the system will change the MPAN to the AgencyPAN in order to send the query to the verification party.  That task, looking up in a table to match a verification party and thereafter change an identification number for the query, may be performed by the human mind or with pen and paper.
Moreover, the claims disclose a business relation and legal obligation because the claims disclose verifying an identify of a user, which results in a legal obligation for the response to the query.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant submits that the amended claims recite a specific and non-generic network-based solution that enables a computing device to receive, from a relying party, a verification request including an identity-related query about a user and a previously generated MPAN specific to the user, identify an appropriate enrolled verification party to respond to the identity-related query, convert the MPAN specific to the user to a specific AgencyPAN associated with the identified verification party, and then submit the AgencyPAN along with the identity-related query to the identified verification party to allow it to respond to the identity-related query from the relying party.  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  The claims use computing devices, databases, and alias PANS to verify a user.  Storing and identification of a user in a database to use as an alias during a verification check and matching an AgencyPAN to a MPAN does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze the PAN and send queries to verify a user by masking identification of users with a number.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant submits “the pending claims are analogous to Claim 3 of Example 35”.  Examiner respectfully disagrees. 
Example 35 Claim 3 is a made-up, perfect example from the Patent Office that is eligible.  The claims are eligible because an ATM was doing something that had never been done before.  Before these claims, an ATM took a bankcard, asked a user to input his personal identification number (PIN), and then the user was verified.  Claim 3 brought about a new, different step that had not been previously used at the ATM: sending a code to the user’s phone with a number and asking the user to enter the number as a double verification.  Thereafter, the user either has control of the ATM keypad, or did not have control to type anything on the keypad to withdraw money, based on the verification result.   From USPTO: The claim recites the additional limitations of obtaining customer‐specific information from a bank card, a processor comparing data, the ATM generating a random code and visibly displaying it on a customer interface, and the ATM obtaining a customer confirmation code that was generated by the customer’s mobile communication device in response to the random code. The customer confirmation code is then used by the ATM to verify the customer’s identity by analyzing the customer confirmation code with respect to the random code, and controlling the transaction by providing or preventing access to a keypad of the ATM based on the analysis of the code data. Considered individually, the ATM obtaining information from a bank card and the processor comparing data do not provide significantly more for the same reasons as in claim 1. Similarly, the ATM and the mobile communication device are recited at a high level of generality and perform programmed functions that represent conventional and generic operations for these devices, including reading data, generating random codes, and analyzing data. However, the combination of the steps (e.g., the ATM’s provision of the random code, the mobile communication device’s generation of the customer confirmation code in response to the random code, the ATM’s analysis of the customer confirmation code, and the ATM’s subsequent sending of a control signal to provide or prevent access to the keypad of the ATM and thus allow or prevent a transaction based on the analysis of the code data sets) operates in a non‐conventional and non‐ generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. 
Unlike Example 35 Claim 3, multiple verification steps are not taking place and an extra step of whether user will have access to a keypad to complete a transaction is not occurring here.  The claims disclose “hiding” a user’s identification with a PAN.  The claims disclose looking up in a table to match a user’s PAN to a verification party who will verify identity of the user.  The claims disclose changing the identification/PAN to the verification party’s PAN in order to mask the identity once again.  Unlike Example 35 Claim 3, no extra double special verification such as sending codes are sent.  Moreover, no final step of preventing access to keypad if user is not verified does not occur in these claims.  
The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a processor or computing device performing its generic computer functions does not make the claims less abstract. 
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 16, 5, 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient information” in claims 1, 10, 16, 5, 6, 14, is  a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-9, 11-15, 17-20 are also rejected under 35 U.S.C. 112(b) due to their dependence on independent claims 1, 10, 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 10 is directed to a system comprising a series of components; and Claim 16 is directed to a non-transitory computer-readable storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 10, and 16) are directed, in part, to verifying attributes of user identities, comprising: enrolling a verification party to a user, wherein enrolling the verification party includes: generating a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; and transmitting the MPAN to the user and transmitting the AgencyPAN to the verification party; receiving a request for verification from a relying party in connection with an interaction between the relying party and the user, the request including a query related to an attribute of an identity of the user and the MPAN  specific to the user; identifying the verification party enrolled for the user based at least in part on the MPAN; determining whether the verification party includes information sufficient to respond to the query; when the verification party includes sufficient information to respond to the query, converting  the MPAN to the AgencyPAN  associated with the verification party; submitting the query along with the AgencyPAN to the verification party; Application No: 17/069,475Page 3 of 25Amendment A and Response to Non-Final Office Actionreceiving a response to the query; and transmitting  the response to the query to the relying party.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system evaluates whether the verification party includes information sufficient to respond to a query; business relations and legal obligations occur when the system send verification queries and receives responses in order to verify the identity of a user before continuing a transaction; and managing relationships occur when the system follows rules to identify a verification party enrolled for the user based at least in part on the MPAN. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “computing device,” “interface processor,” “a payment network computing device,” “a data structure,” “instructions,” “a processor,” “a system,” and “a non-transitory computer-readable storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-9, 11-15, and 17-20 are directed to explaining more about the format of the MPAN and Agency PAN, explaining more about the verification enrollment and steps, and explaining more about the personal identifying information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 12-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivashanmugam et al. (US 2019/0026739 A1) hereinafter Sivashanmugam, in view of Bryson (US 2019/0199698 A1) hereinafter Bryson, in view of Duhaime et al. (US 7,870,614 B1) hereinafter Duhaime.
Claims 1, 10, 16
Sivashanmugam discloses the following limitations:
 (Currently Amended) A computer-implemented method for use in verifying attributes of user identities, the method comprising: enrolling, by a computing device, a verification party to a user, wherein enrolling the verification party includes: generating, by the computing device,  a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; and transmitting, by the computing device,  the MPAN to a user computing device associated with the user and transmitting, by the computing device,  the AgencyPAN to an interface processor associated with the verification party;  (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].   Sivashanmugam discloses a method for authenticating a user.  Sivashanmugam discloses a user with a client device, an authentication terminal and an authentication partner system/validating partner system.  The authentication partner/validating partner will be enrolled with the authentication terminal and will eventually be responsible for storing validation data corresponding to a prior authorization event associated with the user; the authentication partner/validating partner will use this information in order to verify/validate the user in order to continue the transaction.  Sivashanmugam discloses that the user will receive an authentication code  (i.e., MPAN) from the authentication terminal.  The authentication partner/validating partner will also eventually receive an authentication code/authentication data (i.e., AgencyPAN) that may not be the same as the user’s authentication code.  This will allow the authentication partner/validating partner to associate the request to the user in order to perform the comparison and verification of the user.). 
receiving, at the computing device, a request for verification from a relying party in connection with an interaction between the relying party and the user, the request including a query related to an attribute of an identity of the user and the MPAN  specific to the user; (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].   Sivashanmugam discloses that the authentication terminal will receive a request to authenticate a user from a point-of-sale terminal.  The request will include some identifying information of the user.  This request may include some information of the user along with the user’s authentication code to identify the user.). 
identifying, by the computing device, the verification party enrolled for the user based at least in part on the MPAN; determining, by the computing device, whether the verification party includes information sufficient to respond to the query;  (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].   Sivashanmugam discloses the authentication terminal will find a suitable authentication partner/validating partner for the request.  For example, the authentication partner/validating partner may be another user, a government agency (DMV), or a bank.). 
when the verification party includes sufficient information to respond to the query, converting, by the computing device, the MPAN to the AgencyPAN  associated with the verification party; (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].  Sivashanmugam discloses the user’s authentication code may be changed or altered when sending to the authentication partner/validating partner.  The user’s information, validation data, and part of the validation code may be sent along with the now validating partner/authentication partner’s authentication code.). 
submitting, by the computing device, the query along with the AgencyPAN to the interface processor associated with the verification party; Application No: 17/069,475Page 3 of 25Amendment A and Response to Non-Final Office Action receiving, by the computing device, a response to the query from the interface processor; and transmitting, by the computing device, the response to the query to the relying party.   (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0073] [0136]-[0137] [0158].   Sivashanmugam discloses the authenticating partner/validating partner will validate a user after comparing the received authentication data.  A response will be relayed to the authentication network and then to the user and the point-of-sale terminal.). 

Sivashanmugam discloses the limitations shown above.  Sivashanmugam fails to specifically disclose x
However, Bryson discloses the following limitations:
A computer-implemented method for use in verifying attributes of user identities, the method comprising: enrolling, by a computing device, a verification party to a user, wherein enrolling the verification party includes: generating, by the computing device, a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; and transmitting, by the computing device,  the MPAN to a user computing device associated with the user and transmitting, by the computing device,  the AgencyPAN to an interface processor associated with the verification party;  (see at least [0029]-[0038] [0015] [0016] [0027] [0029] [0040]-[0050] [0030] .  Bryson discloses systems and methods for responding to attribute queries related to identifying information for a user.  Bryson discloses that an identity is assigned to the user; this identity code will be passed eventually to the attribute party, who will eventually use the code to look up saved identity information of the user to authenticate the user.  There may be multiple different identity codes (e.g., the user may have a different code assigned than the attribute provider receives for security).). 
receiving, at the computing device, a request for verification from a relying party in connection with an interaction between the relying party and the user, the request including a query related to an attribute of an identity of the user and the MPAN  specific to the user; (see at least [0029]-[0038] [0015] [0016] [0027] [0029] [0040]-[0050] [0030] .  Bryson discloses systems and methods for responding to attribute queries related to identifying information for a user.  Bryson discloses that a requesting party (i.e., relaying party) will send a request for identifying information of a user that will eventually be sent to an attribute provider to confirm.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam to incorporate the teachings of Bryson and specifically disclose that a relaying party and attribute party and sending specific identity codes because doing so would allow a way for a user to provide proof of his identity (see at least Bryson [0002]- [0011]). 

Sivashanmugam/Bryson disclose the limitation shown above.  Sivashanmugam/Bryson fail to specifically disclose generating a MPAN specific to user and AgencyPAN specific to verification party, and converting the MPAN to the AgencyPAN.
Though, Duhaime discloses the following limitations: 
generating, by the computing device, a master payment account number (MPAN) specific to the user and an agency payment account number (AgencyPAN) for the verification party; (see at least 2:42-63; 3:66-4:60; 5:30-55; 9:28-10:5.  Duhaime discloses sensitive data aliasing.  Duhaime discloses aliases (e.g., alphanumeric and other representations) are assigned to represent the sensitive information in the database, and for many database accesses, the aliases are used in place of the sensitive information.  For examples, aliases may be the MPAN and the AgencyPAN. The system creates an alias corresponding to each formatted sensitive data element. The alias is provided in place of the sensitive data element for certain types of access requests, such as when a query is sent to the user and then to the verification party.  A database stores the aliases and associated user or verification party real names or numbers.). 
converting, by the computing device, the MPAN to the AgencyPAN associated with the verification party; (see at least 2:42-63; 3:66-4:60; 5:30-55; 9:28-10:5.  Duhaime discloses sensitive data aliasing.  Duhaime discloses aliases (e.g., alphanumeric and other representations) are assigned to represent the sensitive information in the database, and for many database accesses, the aliases are used in place of the sensitive information.  For examples, aliases may be the MPAN and the AgencyPAN.  Duhaime discloses that the alias may be changed on the data based on where the data is being sent.  For example, if a data is going to person 1 then the alias for person 1 will be on the data.  Then, when data goes to person 2 then the alias for person 2 will be on the data.  The aliases and associated persons are stored in a database that is analyzed to determine the alias to add to the data.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam to incorporate the teachings of Duhaime and specifically disclose generating a MPAN specific to user and AgencyPAN specific to verification party, and converting the MPAN to the AgencyPAN because doing so would allow sensitive data to be masked with a different name or number (as an alias, such as MPAN or AgencyPAN) (see at least Duhaime 2:42-63; 1:19-63). 

Claims 5, 6, 14
Sivashanmugam/Bryson/Duhaime disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Original) The computer-implemented method of claim 1, wherein determining whether the verification party includes information sufficient to respond to the query includes determining that the verification party includes information about the attribute of the identity of the user based on a linking of the attribute to the verification party in a data structure associated with the computing device.            (Original) The computer-implemented method of claim 5, wherein the data structure includes multiple verification parties enrolled for the user and associated with the attribute of the identity of the user; and wherein determining whether the verification party includes information sufficient to respond to the query further includes identifying the verification party from the multiple verification parties based on a priority order of the verification party relative to the multiple verification parties.  (see at least [0030] [0032] [0102] [0112] [0120] [0159] .  Sivashanmugam discloses that multiple different authentication partner/validating partners may be listed to provide identity authentication services for the user.  The authentication terminal will examine the authentication transaction request and the user’s authentication code in order to determine the most appropriate authentication partner/validating partner for the specific transaction request.  For example, in some aspects, an authentication partner may be a financial institution, a governmental entity (e.g., a DMV, a federal government agency, state or local body, a court, regulatory bodies, law enforcement, etc.), a business entity (e.g., a merchant), an educational entity (e.g., a university, local school, school board, etc.), other users (e.g., users authorized or capable of validating identities), and the like. In some aspects, a financial institution may include a commercial bank, an investment bank, a provider of financial service accounts (e.g., checking, savings, credit, debit, reward, loyalty accounts, etc.), or a provider of payment instruments (e.g., a credit card, a debit card, a prepaid card, check instruments, etc.).

Claims 7, 12
Sivashanmugam/Bryson/Duhaime disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Original) The computer-implemented method of claim 1, further comprising: receiving, by the interface processor, the query and the AgencyPAN from the computing device; and converting, by the interface processor, the AgencyPAN to personal identifying information and transmitting the personal identifying information and the query to the verification party, thereby permitting the verification party to use the personal identifying information for the user to identify the user and compile the response to the query.  (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].  Sivashanmugam discloses the user or a company requesting an authentication of an identity of a user submits an authentication transaction request to the authentication terminal.  The authentication transaction request includes an authentication code (i.e., MPAN).  The authentication terminal will change the authentication code to authentication data (I.e., AgencyPAN), which will allow the authenticating party/validating party to read the authentication data and look up the user’s identity information in order to authenticate the user’s identity for a transaction.).

Claims 8, 15, 18
Sivashanmugam/Bryson/Duhaime disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Previously Presented) The computer-implemented method of claim 1,  wherein enrolling the verification party to the user further includes: receiving, from the user, a request to enroll the verification party to the user, the request to enroll the verification party including a sample biometric for the user and personal identifying information for the user; transmitting, by the computing device, the sample biometric and the personal identifying information for the user to the interface processor associated with the verification party; receiving, at the computing device, verification of the sample biometric for the user; and generating the MPAN and the AgencyPAN based on the verification of the sample biometric for the user (see at least [0006]-[0008] [0010] [0027] [0030] [0031] [0060]-[0061] [0073]-[0077] [0127] [0063] [0071] [0068] [0079]-[0082] [0084] [0091] [0098] [0099] [0102] [0121]-[0123] [0128]-[0132] [0124] [0110].  Sivashanmugam discloses the user may enroll in the authentication process by providing personal identifying information.  The information may include biometric information of the user.  In turn, the authentication terminal will generate an authentication code that is sent to user.  This authentication code will be used to generate the authentication data for the authenticating partner/validating partner.  That is how the authenticating partner/validating partner will identify the user and eventually compare the biometric data sent to the biometric data stored in order to authenticate the user.).  

Claims 9, 13, 19
Sivashanmugam/Bryson/Duhaime disclose the limitation shown above.  Further, Sivashanmugam discloses:
 (Original) The computer-implemented method of claim 8, wherein the personal identifying information for the user corresponds to personal identifying information for the user stored at and known to the verification party, whereby the verification party is able to identify the user and retrieve a reference biometric for the user based at least in part on matching the personal identifying information included in the request to enroll the verification party with the personal identifying information for the user stored at and known to the verification party, thereby permitting the verification party and/or the interface processor associated with the verification party to use the reference biometric to verify the sample biometric for the user.  (see at least [0008][ 0058] [0068] [0079]-[0082] [0084] [0041] [0063] [0073] [0136] [0158]  .  Sivashanmugam discloses the authentication partner/validating partner stores validation data corresponding to a prior authorization event associated with the user; the personal identifying information for the user may include biometric information.  The authentication partner/validating partner may have biometric information stored of the user, which will be compared in order to verify the identity of the user.). 

Claims 2-4, 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivashanmugam et al. (US 2019/0026739 A1) hereinafter Sivashanmugam, in view of Bryson (US 2019/0199698 A1) hereinafter Bryson, in view of Duhaime et al. (US 7,870,614 B1) hereinafter Duhaime, in view of Wong et al. (US 2016/0217452 A1) hereinafter Wong.
Claims 2, 11, 17
Sivashanmugam/Bryson/Duhaime disclose the limitations shown above.  Sivashanmugam/Bryson/Duhaime fail to specifically disclose that the MPAN and AgencyPAN are consistent with a payment account number.
Yet, Wong discloses the following limitations:
 (Original) The computer-implemented method of claim 1, wherein the computing device is included in a payment network configured to pass authorization messages for payment account transactions between merchants and banks, the authorization messages each including a payment account number having a specific format; and wherein the MPAN and the AgencyPAN each has the specific format, whereby, based on said specific format, the MPAN and the AgencyPAN are consistent with a payment account number to the payment network.   (see at least [0038]-[0041] [0046]-[0047] [0059]-[0061] [0063] [0066]-[0067] [0070]-[0081] [0082]-[0086] [0099].   Wong discloses methods, devices, and systems for conducting transactions.  Wong discloses the portable communication device may provide an identifier.  The identifier is an account identifier such as a PAN (i.e., MPAN) of the user.  Wong discloses during the verification steps, information is utilized to determine whether an underlying subject is valid under a given set of circumstances.  The verification includes comparisons of information to ensure data or information is correct, valid, accurate, legitimate, and/or in good standing.  During the verification steps, a real account identifier, which may be a primary account number issued by an issuer for a card account, (i.e., WPAN) is presented.  The system looks up account parameters, which are information relating to an account that can be used to conduct a transaction on the account.  Examples of account parameters may include information that can be used to identify an account of the user (i.e., alternate account identifier (i.e., Agency PAN).  Wong discloses the verification uses an identifier that can be used to verify the account associated with the user.  Wong further discloses that the account identifier can be a primary account number (PAN) (i.e., MPAN) and/or and alternate account identifier such as an alternate PAN (i.e., Agency PAN).  The PAN and alternate PAN may be the primary account number issued by an issuer for a card (i.e., credit card, debit card, etc.).  For instance, the PAN and alternate PAN are sixteen digit numerical values such as “4147 0900 0000 1234”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam/Bryson/Duhaime to incorporate the teachings of Wong and specifically disclose that the MPAN and AgencyPAN are consistent with a payment account number because doing so would allow the communication of transaction data that is formatted according to a transaction type that is supported by an access device (see at least Wong [0003]-[0007]). 

Claim 3
Sivashanmugam/Bryson/Wong/Duhaime disclose the limitations shown above.  Wong specifically discloses that the specific format includes at least sixteen characters.
(Original) The computer-implemented method of claim 2, wherein the specific format includes at least sixteen characters.   (see at least [0038]-[0041] [0046]-[0047] [0059]-[0061] [0063] [0066]-[0067] [0070]-[0081] [0082]-[0086] [0099].   Wong discloses methods, devices, and systems for conducting transactions.  Wong discloses the portable communication device may provide an identifier.  The identifier is an account identifier such as a PAN (i.e., MPAN) of the user.  Wong discloses during the verification steps, information is utilized to determine whether an underlying subject is valid under a given set of circumstances.  The verification includes comparisons of information to ensure data or information is correct, valid, accurate, legitimate, and/or in good standing.  During the verification steps, a real account identifier, which may be a primary account number issued by an issuer for a card account, (i.e., WPAN) is presented.  The system looks up account parameters, which are information relating to an account that can be used to conduct a transaction on the account.  Examples of account parameters may include information that can be used to identify an account of the user (i.e., alternate account identifier (i.e., Agency PAN). Wong discloses the verification uses an identifier that can be used to verify the account associated with the user.  Wong further discloses that the account identifier can be a primary account number (PAN) (i.e., MPAN) and/or and alternate account identifier such as an alternate PAN (i.e., Agency PAN).  The PAN and alternate PAN may be the primary account number issued by an issuer for a card (i.e., credit card, debit card, etc.).  For instance, the PAN and alternate PAN are sixteen digit numerical values such as “4147 0900 0000 1234”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam/Bryson/Wong/Duhaime to incorporate the teachings of Wong and specifically disclose that the specific format includes at least sixteen characters because doing so would allow the communication of transaction data that is formatted according to a transaction type that is supported by an access device (see at least Wong [0003]-[0007]). 

Claims 4, 20
Sivashanmugam/Bryson/Duhaime disclose the limitations shown above.  Sivashanmugam/Bryson/Duhaime fail to specifically disclose transmitting the authorization request to an issuer.
Yet, Wong discloses the following limitations:
(Original) The computer-implemented method of claim 2, further comprising: receiving, by the computing device, an authorization request for a transaction by the user at the relying party to a payment account, after transmitting the response to the query to the relying party, wherein a payment account number for the payment account is different than the MPAN; and transmitting, by the computing device, the authorization request to an issuer associated with the payment account.  (see at least [0038]-[0041] [0046]-[0047] [0059]-[0061] [0063] [0066]-[0067] [0070]-[0081] [0082]-[0086] [0099].   Wong discloses methods, devices, and systems for conducting transactions.  Wong discloses the portable communication device may provide an identifier.  The identifier is an account identifier such as a PAN (i.e., MPAN) of the user.  Wong discloses during the verification steps, information is utilized to determine whether an underlying subject is valid under a given set of circumstances.  The verification includes comparisons of information to ensure data or information is correct, valid, accurate, legitimate, and/or in good standing.  During the verification steps, a real account identifier, which may be a primary account number issued by an issuer for a card account, (i.e., WPAN) is presented.  The system looks up account parameters, which are information relating to an account that can be used to conduct a transaction on the account.  Examples of account parameters may include information that can be used to identify an account of the user (i.e., alternate account identifier (i.e., Agency PAN).   Wong discloses that a user may choose to use a token during steps.  A token “4900 000 000 0001” may be used in place of a PAN “4147 0900 0000 1234”.  Wong discloses an authorization request message is sent to the payment processing network and then to the issuer/host system of the account of the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of a user system of Sivashanmugam/Bryson/Duhaime to incorporate the teachings of Wong and specifically disclose transmitting the authorization request to an issuer because doing so would allow the communication of transaction data that is formatted according to a transaction type that is supported by an access device (see at least Wong [0003]-[0007]). 
Conclusion
24. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laxminarayanan et al. (US 2015/0046338 A1) discloses using a PAN nickname or alias.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691